from subject department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number cc intl br presp-165857-01 release date uilc internal_revenue_service national_office technical assistance memorandum for milton l friedman appeals officer general appeals area ronald d pinsky acting director sb_se compliance area lindsey d stellwagen special counsel international cc sb was m grace fleeman assistant to the branch chief cc intl br1 refunds of tax withheld on social_security_benefits paid to certain agreen card holders this technical assistance memorandum clarifies this office s position with respect to refund claims filed by certain alien individuals living abroad who hold agreen cards issued many years ago by the immigration and naturalization service ains and who currently receive u s social_security_benefits from which tax is withheld by the social_security administration issue whether an alien individual who at one time was admitted to the united_states as a lawful permanent resident agreen card holder but would upon attempted re-entry into the united_states after a prolonged absence likely be found by the ins to have abandoned his or her status as a lawful permanent resident is entitled to a refund of u s income_tax withheld from u s social_security_benefits conclusion provided the alien individual s status as a lawful permanent resident has not been revoked or administratively or judicially determined to have been abandoned the individual may be entitled to a refund of some or all of the tax withheld from his or her social_security_benefits if i the individual files a u s income_tax return as a resident_alien ii the individual refrains from claiming any benefits as a resident of another country under an income_tax treaty to which the united_states is a party and iii the individual s tax_liability as a resident_alien is less than the amount that was withheld from the individual s social_security_benefits facts the taxpayers are alien individuals and residents of a foreign_country at one time they were admitted to the united_states as lawful permanent residents agreen card holders but they have not lived in the united_states for many years when they left the united_states they did not relinquish their green cards their green cards have never been revoked or administratively or judicially determined to have been abandoned however if they tried to re-enter the united_states the ins would likely make a retroactive determination that they had abandoned their green cards when they left the united_states the taxpayers are receiving u s social_security_benefits from which tax is being withheld by the social_security administration pursuant to sec_871 they claim that they should be treated as resident aliens for purposes of determining how their benefits are taxed by the united_states if the taxpayers are treated as resident aliens sec_86 will apply and a portion of their benefits or percent depending on their income level will be taxed at graduated rates on a net_basis if on the other hand the taxpayers are treated as nonresident_aliens sec_871 will apply and percent of the gross amount of their benefits will be subject_to a percent withholding_tax in the case of individuals who have little or no other income treatment as a resident_alien generally reduces the effective_tax_rate on their social_security_benefits from percent to percent law and analysis sec_7701 provides in relevant part that an alien individual who is lawfully admitted for permanent residence at any time during a calendar_year shall be treated as a unless otherwise indicated all references to asection are to sections of the internal_revenue_code_of_1986 as amended acode resident_of_the_united_states with respect to that calendar_year code ' b a i for purposes of sec_7701 an individual is a lawful permanent resident_of_the_united_states at any time if-- a such individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b such status has not been revoked and has not been administratively or judicially determined to have been abandoned code ' b an individual is a nonresident_alien if he is neither a citizen_of_the_united_states nor a resident_of_the_united_states within the meaning of sec_7701 code ' b b a green card holder may formally abandon his status by filing an ins form i-407 abandonment of lawful permanent resident status the ins has advised us that it also is possible that an alien s status as a permanent resident may cease without any formal judicial or administrative procedure under the immigration and nationality act an alien is a permanent resident if the alien has abeen lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws such status not having changed immigration and nationality act ' a u s c ' a emphasis added the alien s status may change by abandonment matter of huang i n dec bia abandonment occurs when the alien leaves the united_states for other than a temporary purpose id the intention to abandon permanent residence may be inferred from the length and purpose of the alien s absence the retention of ties to the united_states and other factors that a given case may present id the ins has advised us that there may not be a formal determination that an alien has abandoned his permanent residence unless and until the alien tries to return to the united_states claiming to be a permanent resident thus for purposes of the immigration laws a determination of abandonment may not take place until many years after the actual abandoning act this reflects the fact that the ins does not need to know the alien s status until he tries to return to the united_states for tax purposes however it is clear that congress intended an alien to be treated as a lawful permanent resident under sec_7701 until there has been a formal determination that his status had been abandoned the act defines alawful permanent resident to mean an individual who has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws if such status has not been revoked or administratively or judicially determined to have been abandoned therefore an alien who comes to the united_states so infrequently that on scrutiny he or she is no longer legally entitled to permanent resident status will be a resident for tax purposes the purpose for this requirement of revocation or determination is to prevent aliens from attempting to retain an apparent right to enter or remain in the united_states while attempting to avoid the tax responsibility that accompanies that right joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess congress recognized that an individual who would be treated as a resident_alien under sec_7701 might be treated as a nonresident_alien under the so-called atie- breaker rules of the income_tax treaties to which the united_states is a party the legislative_history makes it clear that congress did not intend for sec_7701 to override any treaty obligations of the united_states the conferees do not intend that the conference agreement override treaty obligations of the united_states for example an alien who is a resident_of_the_united_states under the new statutory definition but who is a resident of a treaty partner of the united_states and not a resident_of_the_united_states under a united_states income_tax treaty will be eligible for the benefits that the treaty extends to residents of the treaty partner h_r rep no 98th cong 2d sess consistent with the legislative intent the regulations issued under sec_7701 allow individuals who would be resident aliens under sec_7701 but nonresident_aliens under an income_tax treaty to claim benefits under the treaty as nonresident_aliens however if such individuals elect to claim treaty benefits they will be treated as nonresident_aliens for purposes of computing their u s tax_liability coordination with income_tax treaties b a consistency requirementb application the application of this section shall be limited to an alien individual who is a dual_resident_taxpayer pursuant to a provision of a treaty that provides for resolution of conflicting claims of residence by the united_states and its treaty partner a adual resident taxpayer is an individual who is considered a resident_of_the_united_states pursuant to the internal laws of the united_states and also a resident of a treaty country pursuant to the treaty partner s internal laws if the alien individual determines that he or she is a resident of the foreign_country for treaty purposes and the alien individual claims a treaty benefit as a nonresident of the united_states so as to reduce the individual s united_states income_tax_liability with respect to any item_of_income covered by an applicable tax_convention during a taxable_year in which the individual was considered a dual_resident_taxpayer then that individual shall be treated as a nonresident_alien of the united_states for purposes of computing that individual s income_tax_liability under the provisions of the internal_revenue_code and the regulations thereunder including the withholding provisions of sec_1441 and the regulations under that section in cases in which the dual_resident_taxpayer is the recipient of income subject_to_withholding with respect to that portion of the taxable_year the individual was considered a dual_resident_taxpayer treas reg ' b -7 a a dual_resident_taxpayer may elect not to claim treaty benefits and to file returns as a resident_alien see treas reg ' b -7 e ex consistent with the foregoing rules an alien individual living abroad may be entitled to a refund of some or all of the u s tax withheld on social_security_benefits for a taxable_year pursuant to sec_871 if the individual establishes all of the following the individual has a green card that has been neither revoked nor administratively or judicially determined to have been abandoned to the extent required under u s law the individual files a u s income_tax return for the taxable_year as a resident_alien and reports his or her worldwide income the individual has not claimed benefits for the taxable_year under an income_tax treaty as a nonresident_alien and the individual s tax_liability for the taxable_year as a resident_alien is less than the amount of tax that was withheld from his or her social_security_benefits as in the case of any refund claim the burden is on the individual to establish that he or she is entitled to a refund 284_us_281 the service_center may delay payment of the refund while it asks the individual for additional information in support of his or her refund claim case development hazards and other considerations we have discussed this issue with the associate area_counsel in washington that office is concerned about the possibility that the service may be denying refunds improperly in some cases if an individual establishes that all the criteria set forth above are satisfied the refund should not be denied if one of these cases were litigated the service would be unable to prevail solely on the grounds that the individual had not lived in the united_states for many years and would upon attempted re-entry to the united_states likely be found by the ins to have abandoned his or her status as a lawful permanent resident a taxpayer who prevails in one of these cases may be entitled to interest that has accrued with respect to the refund and costs including attorneys fees code and if you have any questions please call m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
